Not for Publication in West's Federal Reporter

           United States Court of Appeals
                       For the First Circuit

No. 13-1458

                  JAVIER ANTONIO CERRATO-MARQUEZ,

                               Petitioner,

                                     v.

                       ERIC H. HOLDER, JR.,
              Attorney General of the United States,

                               Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                    BOARD OF IMMIGRATION APPEALS


                               Before
                        Lynch, Chief Judge,
                    Souter,* Associate Justice,
                     and Lipez, Circuit Judge.


     John H. Ruginski, Jr. on brief for petitioner.
     Colin J. Tucker, Office of Immigration Litigation, Civil
Division, Department of Justice, Stuart F. Delery, Assistant
Attorney General, Civil Division, and Terri J. Scadron, Assistant
Director, Office of Immigration Litigation, on brief for
respondent.



                              July 11, 2014




     *
      Hon. David H. Souter, Associate Justice (Ret.) of the Supreme
Court of the United States, sitting by designation.
              SOUTER, Associate Justice.                 Petitioner Javier Antonio

Cerrato-Marquez       seeks      review       of    an    order   of     the      Board   of

Immigration Appeals (BIA) denying his untimely motion to reopen

removal proceedings and to reconsider dismissal of his appeal of an

immigration judge's decision ordering him removed.                       We dismiss the

petition for lack of jurisdiction.

                                             I.

              Cerrato-Marquez,         a     native      and   citizen       of   Honduras,

unlawfully entered the United States in 1991 and has remained here

since then.     At a hearing before an immigration judge, he admitted

that after his arrival in the United States he had twice been

convicted of possession with intent to distribute cocaine.

              In 2008, Cerrato-Marquez was charged with and conceded

removability as both "[a]n alien present in the United States

without being admitted or paroled," 8 U.S.C. §1182(a)(6)(A)(i), and

an   alien    who    "is   or    has    been       an   illicit   trafficker        in    [a]

controlled substance," id. §1182(a)(2)(C).                     He nevertheless sought

to forestall deportation by filing an application for withholding

of removal and for relief under the Convention Against Torture. He

claimed      that,   upon       his    return      to    Honduras,      he    would      face

persecution and torture as someone who had lived in the United

States for a long time, and thus be subject to a misperception that

he was wealthy, making him a target for kidnapping and other

criminal     victimization.            The    immigration       judge    denied     relief


                                             -2-
because     Cerrato-Marquez had not shown a likelihood either of

persecution as a member of a "particular social group" or of

torture.     The BIA agreed in full with the immigration judge's

analysis and dismissed Cerrato-Marquez's appeal, by an order dated

March 5, 2012.

            On December 27, 2012, nearly 300 days later, Cerrato-

Marquez moved to reopen the removal proceedings because, he argued,

the Government had fallen short of establishing removability, by

failing    to   provide      records     of    his   convictions     for   cocaine

distribution. The BIA denied the motion as untimely, construing it

as one both to reopen removal proceedings and to reconsider its

decision dismissing his appeal. The BIA further held that Cerrato-

Marquez had not described the sort of "exceptional situation" that

might warrant its exercise of discretionary jurisdiction to reopen

proceedings or reconsider a prior decision sua sponte, because his

motion contained no information or argument that could not have

been    presented     in   his   first    appeal     to   the   Board.     In   the

alternative, the BIA ruled that the Government had no obligation to

produce a record of conviction, given Cerrato-Marquez's concession

of     removability    and    express     acknowledgment        of   his   cocaine

distribution convictions.

            This petition for review followed.




                                         -3-
                                   II.

            Save for exceptions not to the point here, an alien's

statutory right to move to reopen removal proceedings expires "90

days [after] the date of entry of a final administrative order of

removal."   8 U.S.C. §1229a(c)(7)(A).     A motion to reconsider a BIA

order must, without statutory exception, be filed even sooner,

within 30 days of a final order of removal.          Id. §1229a(c)(6)(B).

The failure to file a timely motion to reopen or reconsider,

however, "does not automatically sound the death knell for an

alien's attempt to reopen his removal proceedings."          Matos-Santana

v. Holder, 660 F.3d 91, 94 (1st Cir. 2011).          The BIA's regulations

provide that it "may at any time reopen or reconsider on its own

motion any case in which it has rendered a decision" and further

permit "the party affected by the decision" to file written

requests for the Board to exercise this sua sponte authority.              8

C.F.R. §1003.2(a).   Whether to take any of these actions, however,

"is committed [by regulation] to the unbridled discretion of the

[BIA]."     Matos-Santana,   660   F.3d   at   94;    see   also   8   C.F.R.

§1003.2(a) ("The decision to grant or deny a[n untimely] motion to

reopen or reconsider is within the discretion of the [BIA] . . . .

The [BIA] has discretion to deny a motion to reopen even if the

party moving has made out a prima facie case for relief.").            Given

the absence of any articulable standard against which we could

evaluate such a discretionary determination by the BIA, we have


                                   -4-
held that "the courts lack jurisdiction to review" the BIA's

exercise of its sua sponte authority.   Matos-Santana, 660 F.3d at

94.

          Here, there is no dispute that Cerrato-Marquez did not

file his motion within the statutory limits set forth in 8 U.S.C.

§1229a(c), with the consequence that the only issue could be the

BIA's abuse of discretion in acting under §1003.2(a), which we have

no jurisdiction to examine.   The petition for review is DISMISSED.




                                -5-